               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

CATHERINE YANG WANG
ANDERSON,
                                                       4:17-CV-3073
                  Plaintiff,

vs.                                                         ORDER

THE STATE OF NEBRASKA, et al.,

                  Defendants.


      On the parties' Stipulation for Dismissal of Plaintiff's Claims against
Defendant Kersten Borer (filing 527),


      IT IS ORDERED:


      1.   The parties' stipulation (filing 527) is approved.


      2.   The plaintiff's claims against Kersten Borer are dismissed
           with prejudice, each party to pay her own costs.


      3.   Borer is terminated as a party to this action.


      4.   Borer's pending motion for summary judgment (filing 506) is
           denied as moot.


      5.   Borer's pending objection (filing 525) is overruled as moot.
Dated this 16th day of November, 2018.


                                   BY THE COURT:



                                   John M. Gerrard
                                   Chief United States District Judge




                             -2-
